EXHIBIT 10.4



NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.
 
WARRANT
 
Original Issue Date: November 25, 2008
 
THIS CERTIFIES THAT, FOR VALUE RECEIVED, Able Income Fund, LLC or its registered
assigns (“Holder”) is entitled to purchase from Valcom, Inc. (the “Company”), on
the terms and conditions hereinafter set forth, at any time or from time to time
from the date hereof until 5:00 p.m., Eastern Time, on the seven year
anniversary of the Original Issue Date set forth above, or if such date is not a
day on which the Company (as hereinafter defined) is open for business, then the
next succeeding day on which the Company is open for business (such date is the
“Expiration Date”), but not thereafter, to purchase up to 400,000 shares of the
Common Stock, par value $.001 per share (the “Common Stock”), of the Company, at
a purchase price of $0.10 per share (the “Exercise Price”), such number of
shares and Exercise Price being subject to adjustment upon the occurrence of the
contingencies set forth in this Warrant.  Each share of Common Stock as to which
this Warrant is exercisable is a “Warrant Share” and all such shares are
collectively referred to as the “Warrant Shares.” 
 
Section 1.    Exercise of Warrant; Conversion of Warrant. 
 
(a)           This Warrant may, at the option of Holder, be exercised in whole
or in part from time to time by delivery to the Company on or before 5:00 p.m.,
Eastern Time, on the Expiration Date, (i) a written notice of such Holder's
election to exercise this Warrant (the “Exercise Notice”), which notice may be
in the form of the Notice of Exercise attached hereto, properly executed and
completed by Holder or an authorized officer thereof, and (ii) payment for the
Warrant Shares (“Payment”), as further described in Section 1(b), below (the
items specified in (i) and (ii) are collectively referred to as the “Exercise
Materials”). 
 
(b)           Payment may be made, at the option of Holder, by check payable to
the order of the Company or wire transfer, in an amount equal to the product of
the Exercise Price multiplied by the number of Warrant Shares specified in the
Exercise Notice.
 
(c)           Notwithstanding any provisions herein to the contrary, if the Fair
Market Value (as defined below) of one share of Common Stock is greater than the
Exercise Price (at the date of calculation as set forth below), to the extent
the Holder does not elect to pay cash or by promissory note upon the deemed
exercise of this Warrant, the Holder shall be deemed to have elected to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being cancelled) in which event the Company shall issue to the holder a
number of shares of Common Stock computed using the following formula:
 
X=Y (A-B)
 
   
   A
     

 
 
 

--------------------------------------------------------------------------------

 
 

Where X= the number of shares of Common Stock to be issued to the holder      
 
Y=
the number of shares of Common Stock deemed purchased under the Warrant for
which the Holder is not paying cash

 
 
A=
the Fair Market Value of one share of the Company’s Common Stock (at the date of
such calculation)

 
 
B=
Purchase Price (as adjusted to the date of such calculation)

 
For purposes of Rule 144 promulgated under the 1933 Act, it is intended, subject
to applicable interpretations of the Securities and Exchange Commission, that
the Warrant Shares issued in a cashless exercise transaction shall be deemed to
have been acquired by the Holder, and the holding period for the Warrant Shares
shall be deemed to have commenced, on the date this Warrant was originally
issued.
 
(c)    Fair Market Value of a share of Common Stock as of a particular date (the
"Determination Date") shall mean:
 
(i)           If the Company's Common Stock is traded on an exchange or is
quoted on the National Association of Securities Dealers, Inc. Automated
Quotation ("Nasdaq") National Market System, the Nasdaq SmallCap Market or the
American Stock Exchange, Inc., then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date;
 
(ii)           If the Company's Common Stock is not traded on an exchange or on
the Nasdaq National Market System, the Nasdaq SmallCap Market or the American
Stock Exchange, Inc., but is traded in the over-the-counter market, then the
average of the closing bid and ask prices reported for the last business day
immediately preceding the Determination Date;


(iii)           Except as provided in clause (iv) below, if the Company's Common
Stock is not publicly traded, then as the Holder and the Company agree, or in
the absence of such an agreement, by arbitration in accordance with the rules
then standing of the American Arbitration Association, before a single
arbitrator to be chosen from a panel of persons qualified by education and
training to pass on the matter to be decided; or


(iv)           If the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up pursuant to the Company's articles of incorporation , then all
amounts to be payable per share to holders of the Common Stock pursuant to the
articles of incorporation in the event of such liquidation, dissolution or
winding up, plus all other amounts to be payable per share in respect of the
Common Stock in liquidation under the articles of incorporation , assuming for
the purposes of this clause (iv) that all of the shares of Common Stock then
issuable upon exercise of all of the Warrants are outstanding at the
Determination Date.


(d)           As promptly as practicable after its receipt of the Exercise
Materials, Company shall execute or cause to be executed and delivered to Holder
a certificate or certificates representing the number of Warrant Shares
specified in the Exercise Notice, together with cash in lieu of any fraction of
a share, and if this Warrant is partially exercised, a new warrant on the same
terms for the unexercised balance of the Warrant Shares.  The stock certificate
or certificates shall be registered in the name of Holder or such other name or
names as shall be designated in the Exercise Notice.  The date on which the
Warrant shall be deemed to have been exercised (the “Effective Date”), and the
date the person in whose name any certificate evidencing the Common Stock issued
upon the exercise hereof is issued shall be deemed to have become the holder of
record of such shares, shall be the date the Company receives the Exercise
Materials, irrespective of the date of delivery of a certificate or certificates
evidencing the Common Stock issued upon the exercise or conversion hereof,
provided, however, that if the Exercise Materials are received by the Company on
a date on which the stock transfer books of the Company are closed, the
Effective Date shall be the next succeeding date on which the stock transfer
books are open.  All shares of Common Stock issued upon the exercise or
conversion of this Warrant will, upon issuance, be fully paid and nonassessable
and free from all taxes, liens, and charges with respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.    Adjustments to Warrant Shares.
 
The number of Warrant Shares issuable upon the exercise hereof shall be subject
to adjustment as follows:
    
(a)    In the event the Company is a party to a consolidation, share exchange,
or merger, or the sale of all or substantially all of the assets of the Company
to, any person, or in the case of any consolidation or merger of another
corporation into the Company in which the Company is the surviving corporation,
and in which there is a reclassification or change of the shares of Common Stock
of the Company, this Warrant shall after such consolidation, share exchange,
merger, or sale be exercisable for the kind and number of securities or amount
and kind of property of the Company or the corporation or other entity resulting
from such share exchange, merger, or consolidation, or to which such sale shall
be made, as the case may be (the “Successor Company”), to which a holder of the
number of shares of Common Stock deliverable upon the exercise (immediately
prior to the time of such consolidation, share exchange, merger, or sale) of
this Warrant would have been entitled upon such consolidation, share exchange,
merger, or sale; and in any such case appropriate adjustments shall be made in
the application of the provisions set forth herein with respect to the rights
and interests of Holder, such that the provisions set forth herein shall
thereafter correspondingly be made applicable, as nearly as may reasonably be,
in relation to the number and kind of securities or the type and amount of
property thereafter deliverable upon the exercise of this Warrant.  The above
provisions shall similarly apply to successive consolidations, share exchanges,
mergers, and sales.  Any adjustment required by this Section 2 (a) because of a
consolidation, share exchange, merger, or sale shall be set forth in an
undertaking delivered to Holder and executed by the Successor Company which
provides that Holder shall have the right to exercise this Warrant for the kind
and number of securities or amount and kind of property of the Successor Company
or to which the holder of a number of shares of Common Stock deliverable upon
exercise (immediately prior to the time of such consolidation, share exchange,
merger, or sale) of this Warrant would have been entitled upon such
consolidation, share exchange, merger, or sale.  Such undertaking shall also
provide for future adjustments to the number of Warrant Shares and the Exercise
Price in accordance with the provisions set forth in Section 2 hereof.
 
(b)    In the event the Company should at any time, or from time to time after
the Original Issue Date, fix a record date for the effectuation of a stock split
or subdivision of the outstanding shares of Common Stock or the determination of
holders of Common Stock entitled to receive a dividend or other distribution
payable in additional shares of Common Stock, or securities or rights
convertible into, or entitling the holder thereof to receive directly or
indirectly, additional shares of Common Stock (hereinafter referred to as
“Common Stock Equivalents”) without payment of any consideration by such holder
for the additional shares of Common Stock or the Common Stock Equivalents
(including the additional shares of Common Stock issuable upon exercise or
exercise thereof), then, as of such record date (or the date of such dividend,
distribution, split, or subdivision if no record date is fixed), the number of
Warrant Shares issuable upon the exercise hereof shall be proportionately
increased and the Exercise Price shall be appropriately decreased by the same
proportion as the increase in the number of outstanding Common Stock Equivalents
of the Company resulting from the dividend, distribution, split, or
subdivision.  Notwithstanding the preceding sentence, no adjustment shall be
made to decrease the Exercise Price below $.001 per Share.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)    In the event the Company should at any time or from time to time after
the Original Issue Date, fix a record date for the effectuation of a reverse
stock split, or a transaction having a similar effect on the number of
outstanding shares of Common Stock of the Company, then, as of such record date
(or the date of such reverse stock split or similar transaction if no record
date is fixed), the number of Warrant Shares issuable upon the exercise hereof
shall be proportionately decreased and the Exercise Price shall be appropriately
increased by the same proportion as the decrease of the number of outstanding
Common Stock Equivalents resulting from the reverse stock split or similar
transaction.
 
(d)    In the event the Company should at any time or from time to time after
the Original Issue Date, fix a record date for a reclassification of its Common
Stock, then, as of such record date (or the date of the reclassification if no
record date is set), this Warrant shall thereafter be convertible into such
number and kind of securities as would have been issuable as the result of such
reclassification to a holder of a number of shares of Common Stock equal to the
number of Warrant Shares issuable upon exercise of this Warrant immediately
prior to such reclassification, and the Exercise Price shall be unchanged.
 
(e)    The Company will not, by amendment of its Certificate of Incorporation or
through reorganization, consolidation, merger, dissolution, issue, or sale of
securities, sale of assets or any other voluntary action, void or seek to avoid
the observance or performance of any of the terms of the Warrant, but will at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate in order to
protect the rights of Holder against dilution or other impairment.  Without
limiting the generality of the foregoing, the Company (x) will not create a par
value of any share of stock receivable upon the exercise of the Warrant above
the amount payable therefor upon such exercise, and (y) will take all such
action as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and non-assessable shares upon the exercise of the
Warrant.
 
(f)    When any adjustment is required to be made in the number or kind of
shares purchasable upon exercise of the Warrant, or in the Exercise Price, the
Company shall promptly notify Holder of such event and of the number of shares
of Common Stock or other securities or property thereafter purchasable upon
exercise of the Warrants and of the Exercise Price, together with the
computation resulting in such adjustment.
 
(g)    The Company covenants and agrees that all Warrant Shares which may be
issued will, upon issuance, be validly issued, fully paid, and non-assessable. 
The Company further covenants and agrees that the Company will at all times have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of its Common Stock to provide for the exercise of the Warrant in full.
 
Section 3.    No Stockholder Rights.
 
This Warrant alone shall not entitle Holder hereof to any voting rights or other
rights as a stockholder of the Company.
 
Section 4.    Transfer of Securities.
 
(a)    This Warrant and the Warrant Shares and any shares of capital stock
received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon, or otherwise, shall not be
transferable except upon compliance with the provisions of the Securities Act of
1933, as amended (the “Securities Act”) and applicable state securities laws
with respect to the transfer of such securities.  The Holder, by acceptance of
this Warrant, agrees to be bound by the provisions of Section 4 hereof and to
indemnify and hold harmless the Company against any loss or liability arising
from the disposition of this Warrant or the Warrant Shares issuable upon
exercise hereof or any interest in either thereof in violation of the provisions
of this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)    Each certificate for the Warrant Shares and any shares of capital stock
received in respect thereof, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon or otherwise, and each
certificate for any such securities issued to subsequent transferees of any such
certificate shall (unless otherwise permitted by the provisions hereof) be
stamped or otherwise imprinted with a legend in substantially the following
form:
 
“NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAW AND NEITHER MAY BE SOLD OR OTHERWISE TRANSFERRED
UNTIL (I) A REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND SUCH APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE WITH REGARD THERETO, OR
(II) THE COMPANY SHALL HAVE RECEIVED A WRITTEN OPINION OF COUNSEL ACCEPTABLE TO
THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER SUCH SECURITIES ACT AND SUCH
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED IN CONNECTION WITH SUCH
PROPOSED TRANSFER.”
 
Section 5.    Miscellaneous. 
 
(a)    The terms of this Warrant shall be binding upon and shall inure to the
benefit of any successors or permitted assigns of Holder.
 
(b)    Except as otherwise provided herein, this Warrant and all rights
hereunder are transferable by the registered holder hereof in person or by duly
authorized attorney on the books of the Company upon surrender of this Warrant,
properly endorsed, to the Company.  The Company may deem and treat the
registered holder of this Warrant at any time as the absolute owner hereof for
all purposes and shall not be affected by any notice to the contrary.
 
(c)    Notwithstanding any provision herein to the contrary, Holder may not
exercise, sell, transfer, or otherwise assign this Warrant unless the Company is
provided with an opinion of counsel satisfactory in form and substance to the
Company, to the effect that such exercise, sale, transfer, or assignment would
not violate the Securities Act or applicable state securities laws.
 
(d)    This Warrant may be divided into separate warrants covering one share of
Common Stock or any whole multiple thereof, for the total number of shares of
Common Stock then subject to this Warrant at any time, or from time to time,
upon the request of the registered holder of this Warrant and the surrender of
the same to the Company for such purpose.  Such subdivided Warrants shall be
issued promptly by the Company following any such request and shall be of the
same form and tenor as this Warrant, except for any requested change in the name
of the registered holder stated herein.
 
(e)    Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Warrant must be in writing and
will be deemed to have been delivered (a) upon receipt, when delivered
personally, (b) upon receipt, when sent by facsimile, provided a copy is mailed
by U.S. certified mail, return receipt requested, (c) three (3) days after being
sent by U.S. certified mail, return receipt requested, or (d) one (1) day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same.
 
 
 

--------------------------------------------------------------------------------

 
 
Notice to Holder shall be provided to the registered address of Holder appearing
on the books of the Company.  Each party shall provide five (5) days prior
written notice to the other party of any change in address, which change shall
not be effective until actual receipt thereof
 
(f)    The corporate laws of the State of New York shall govern all issues
concerning the relative rights of the Company and its stockholders.  All other
questions concerning the construction, validity, enforcement and interpretation
of this Warrant shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York.   If any provision of this Warrant shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Warrant in that jurisdiction
or the validity or enforceability of any provision of this Warrant in any other
jurisdiction.
 


 
[Signatures on the following page]
 
 
 

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE
TO
WARRANT
 
 
IN WITNESS WHEREOF, Valcom, Inc. has caused this Warrant to be executed and to
be dated as of the date first above written.
 

 

 
Valcom, Inc.
 
By: __________________________________
       

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT
 
(To be Executed by the Registered Holder to effect a Transfer of the foregoing
Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, and assigns and transfers unto
___________________________________________________________________________ the
foregoing Warrant and the rights represented thereto to purchase shares of
Common Stock of Valcom, Inc. in accordance with terms and conditions thereof,
and does hereby irrevocably constitute and appoint ________________ Attorney to
transfer the said Warrant on the books of the Company, with full power of
substitution.
 
 
Holder:
 
_______________________________
 
_______________________________
 
Address
 
Dated: _____________________, 20__
 
 
 
 

--------------------------------------------------------------------------------

 

EXERCISE OR CONVERSION NOTICE
 
 


 
To:         Valcom, Inc.
 


 
The undersigned Holder of the attached Warrant hereby irrevocably elects to
exercise on a cashless basis the Warrant for, and to purchase thereunder, ____
shares of Common Stock of Valcom, Inc. issuable upon exercise of said Warrant
and hereby surrenders said Warrant.
 
The undersigned herewith requests that the certificates for such shares be
issued in the name of, and delivered to the undersigned, whose address is 15
Valhalla Way, Rockaway, NJ 07866.
 
If electronic book entry transfer, complete the following:
 
Account Number:_________________________________
 
Transaction Code Number:__________________________
 
Dated: ___________________
 

 

 
Holder:
 
ABLE INCOME FUND LLC
 


By:_____________________________
Name:
Title:

 
 
 
NOTICE
 
The signature above must correspond to the name as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.